 In the Matter of TuE LARSEN COMPANYandFOOD, TOBACCO, AGRIOUL-TIIRAI, AND ALLIED WORKERS UNION OF AMERICA, CIOCase No. 7--C-1475.-Decided July 1B, 1948 .Mr. Harry N. Casselman,for the Board.Messrs. Lam from, Tighe, Englehard and Peck,byMr. Leon B. Lam-from,of Milwaukee, Wis., for the Respondent.DECISIONANDORDEROn March 19, 1947, Trial Examiner Charles E. Persons issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, in violation of Section 8 (1) and (3) of the Act,' and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto:Thereafter, the Respondent filed exceptions, and a brief insupport thereof.Oral argument was granted by the Board but waslater rescinded with leave to the parties to file supplemental briefs.The Respondent subsequently filed a supplemental brief.The Board 2 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulnhgs are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase and finds merit in the Respondent's exceptions.1.We do not agree with the Trial Examiner's assumption that theRespondent was responsible for the conduct of Klint and Williams inengaging in surveillance of a union meeting.Williams was not asupervisor, nor, so far as appears, was his position of such a characterThe provisions of Section 8 (1) and (3) of the National Labor Relations Act, whichthe Trial Ex,tminei found were violated, aie continued in Section 8 (a) (1) and 8 (a)(3) of the Act, as amended by the Labor Management Relations Act, 1947Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended, the Board has delegated its powers in connection with this case to a three-manpanel consisting of Chairman Herzog and Members Reynolds and Murdock78 N."L It. B, No 14798767-49-vol 78--24357 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDas to identify him with the management .3Flint was a foreman, buthe had been treated by adherents of the Union as eligible for member-ship and participation in their activities.Under the circumstances,we do not find that the conduct of either of these employees was, merelyby reason of his status, attributable to the Respondent'Nor, uponthe basis of the entire record, are we persuaded that the Respondentauthorized or ratified the above-described conduct of Flint and Wil-liams.Accordingly, we are unable to agree with the Trial Examinerthat the record warrants a finding that the Respondent engaged insurveillance of a union meeting and thereby violated the Act.Weshall therefore dismiss that allegation in the complaint.2.We agree with the Trial Examiner that the Respondent's deci-sion to remove Phelps from his position as foreman was reachedbefore the occurrence of the work stoppage in the warehouse, andthat it was occasioned by Phelps' unsatisfactory record as foremanat the close of the 1944-45 canning season.We do not agree, however,with the Trial Examiner's finding that the Respondent thereafterdischarged Phelps because of his activities in behalf of the Union.As the Trial Examiner found, Phelps, while a foreman, jealouslyresisted encroachments upon his authority. In the light of this back-ground, we credit the testimony by Plant Manager Steinart and Pro-duction Manager Winters that after Phelps was demoted, his attitudetoward his work changed, and he performed his duties carelessly andinefficiently.Moreover, we credit Winters' testimony that, in January1945, and on several occasions thereafter, he urged Steinart to dis-charge Phelps; and we credit, as the Trial Examiner apparently did,the testimony by Winters and Steinart that, early in the week ofPhelps' discharge, after examining certain work produced by Phelps,Winters. ordered Steinart to dismiss Phelps at the end of the work-week (Saturday, August 4, 1945).We find the evidence insufficient to justify the Trial Examiner'sapparent conclusion that the Respondent's decision to dischargePhelps was motivated by Phelps' activity in circulating a union peti-tion, for it does not appear that the Respondent was aware of thisactivity, or, indeed, that the activity had as yet commenced when thedecision to discharge Phelps was made.Accordingly, Steinart'stestimony that he discharged Phelps on Friday, August 3, because hewas angered by Phelps' absence that morning, seems entirely plausible."Cf.Matter of Litchfield Mannfactuiing Company,63 N L R B 545, 555.4Matter of Mississippi Valley Structural Steel Company,64 N. L R. B. 78;Matter ofR. R. Donnelley and Sons Company,60 N. L. R B.635, 638, enf'd 156 F.(2d) 416;Matter of Caroline Mills,Inc,64 N. L. R. B. 376;Matter of Climax Engineering Com-pany,66 N L.R B 1359, 1360;Matter of Tualatin Valley Cooperative,72 N. L. R. B.907 THE LARSEN COMPANY359In our view, the unexplained absence, occurring as it did after theRespondent already had reached a decision to discharge Phelps thenext day, may well have constituted a sufficient irritant to precipitatethe discharge.In view of the foregoing, we shall dismiss the complaint in itsentirety.ORDERUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued hereinagainst the Respondent, The Larsen Company, Kent City, Michigan,be, and it hereby is, dismissed.MEMBER MURDOCK, dissenting in part:For the reasons stated in the majority opinion, I concur in thedismissal of the complaint with respect to the surveillance of a unionmeeting by Klint and Williams ; but I do not agree with my colleagues'disposition of the charge of unlawful discrimination against Phelps.I would sustain the Trial Examiner's finding that the Respondentdischarged Phelps because of his,activities on behalf of the Union.In my view, Phelps' union activity was the cause, not only of his dis-charge, but also of his demotion.I do not accept the Trial Examiner's finding that the Respondentdecided to demote Phelps because of his allegedly unsatisfactory workin December 1944 and January 1945.5By Steinart's clear admission,itwas Phelps' participation in the warehouse incident in March 1945which caused Steinart to demote him in June, when the canning seasonstarted.The record shows that except for a single extra factor,Phelps' conduct during the warehouse incident was the same as that ofemployee Nelson; but Nelson, instead of being penalized, was there-after promoted 6 The extra factor which, in my opinion, prejudicedthe Respondent against Phelps and caused his demotion, was thatduring the warehouse incident, as reported to Steinart by employeeWilliams, Phelps "succeeded in agitating" the employees with talk ofjoining a union. In view of the disparate treatment of Phelps andNelson, and in the light of the entire record, I would find that Phelps'demotion was caused by his advocacy of a union on that occasion. IIt is noted that early in January 1945, according to Winters,Steinart told Wintersthat Phelps'performance"had improved some ... it wasn'tas well as it should be,though."gThis promotion occurred after Nelson, on Williams'advice, had withdrawn fromunion activities. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDbelieve that the Trial Examiner, in reaching a contrary conclusion,,misinterpreted certain testimony by Winters, and failed to appreciate-the significance of Steinart's admission.As to Phelps' discharge on August 3, 1945, I find entirely uncon-vincing the vague testimony of Winters and Steinart concerning thealleged cause : namely Phelps' poor performance between the time ofhis demotion and the discharge. It is clear'that the Trial Examiner,whose judgment concerning the credibility of the witnesses is entitledto great weight, was not impressed by this testimony.Although theRespondent's officials asserted, in general terms, that Phelps displayedan indifferent, even insubordinate attitude, they were evasive concern-ing any particular faults in Phelps' work.Only one specific criticismwas made, that relating to Phelps' construction of a "pan washer" or,"hand washer" at some time before his discharge.7I also find implausible the testimony of Winters and Steinart as tothe time when Phelps' termination was allegedly decided upon. Thesewitnesses claimed that "early" in the week ending Saturday, August4, namely, at a time which might have preceded Phelps' circulationof the union petition in the plant,s they finally decided to dischargePhelps at the end of the week.Although the Trial Examiner ob-viously ascribed no weight to this testimony, my colleagues have spe-cifically credited it, and they attach considerable significance to it inreversing the Trial Examiner's finding of discrimination. In my judg-ment, the record as a whole belies Steinart and Williams, not only asto the reasons for Phelps' discharge, but also as to the time when theirdecision to discharge him was made. There is no objective corrobora-tion of their facile claim that Winters ordered the discharge severaldays before it was effected.On the other baud, the evidence clearlysubstantiates the Trial Examiner's finding that, by August 3, the Re-,According to winters, this work was "roughly done," no better than work by "anyindividual that could use a saw and hammer"However,wuteis gave the followingtestimonyQ Did you need a mole skilled man than the work of Air Phelps indicated9AWe have a more skilled man, but it should be done on a better basis, and itclearly indicated to me the attitude of AIr Phelps toward his workSteuart, in it. statement written shortly after Phelps was discharged, after noting hisdisapproval of Phelps'conduct in connection with the warehouse incident,continued hiscriticismof Phelps' conductas follows .The only other recent cause for complaint against Phelps, as an emplovee, involveshis attitudewhat I have in mind is this-when llie boys are not busy and havecaught up with their work I have told them that they may sit downand it is notnecessary to jump up when I come through the plantPhelps will jump up when Icome through the plant, if lie should be sitting down, and act as though lie werebusyI think this indicates,a bad attitudePhelps circulated the petition on August 1 and 2Steinart testified that it was"early" in the week that winters ordered him to discharge Phelps on Saturday.Wintersfixed the date of this alleged conversation as July 31 or August 1. THE LARSEN COMPANY361the period from March to August, and of his circulation of the peti-tion on August 1 and 2 as well.Williams, for example, testified-andthe Trial Examiner justifiably believed hint-that he told Steinart ofPhelps' activity in connection with the petitionbeforeSteinart dis-charged Phelps on Friday, August 3.'Moreover, there are other ob-jective circa instances supporting the Trial Examiner's conclusion asto the Respondent's real reason for discharging Phelps. "Early" thatweek, that is, at the very time when Steinart and Winters allegedlydecided to discharge Phelps for his "attitude" and other, largely un-specified, general deficiencies, Phelps was assigned to assist an employeewho was installing a heating system in the plant. Steinart spent "thebetter part of an hour" instructing Phelps as to his duties on thisjob,which involved several weeks' work.Although, according toStemart, the Respondent was very anxious to have this work com-pleted, and although, so far as appears, there was no criticism ofPhelps' performance on this assignment, Phelps was suddenly dis-charged while the work was still unfinished.Moreover, the recordindicates that there was a shortage of labor at that time.'°I believe that the preponderance of the evidence supports the TrialExaminer's finding that Phelps was discharged because of his unionactivity, in violation of Section 8 (3) of the Act. I would affirm thatEnding and order Phelps reinstated with back pay.iiINTERMEDIATE REPORThairy N C(isselman, Esq,for the BoardMessrs. Lanifrom, Tighe, Engleliard and Peck by Leon B. Lanifi ow, Esq,for the.Respondent.STATEMENT OF THE CASEUpon an amended charge duly filed on December 11, 1946, by Food, Tobacco,Agricultural and Allied Workers Union of America, CIO, herein called the Union,the National Labor Relations Board, herein called the Board, by its RegionalDirector for the Seventh Region (Detroit, Michigan), issued its complaint datedDecember 18, 1946, against The Larsen Company, herein called the Respondent,alleging that the Respondent has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat 449, hereincalled the ActCopies of the amended charge, the complaint and notice of hearingthereon were duly served upon the Respondent and the Union.° In the same conversation,according to Williams'uncontradicted testimony,Steinartadmitted that lie was opposed to union organization.10 It appears from Winters'testimony that the plant had been shorthanded even inMarch 1945,during the off-season peiiodThere is no indication that it was in any betterposition in August,during the canning season.11As to the Board's power to issue a decision and appropriate order in a case such asthis one,despite the charging Union's failure to comply with the filing requirements inSection 9 of the Act,as amended,seeMatter of Marshall and Bruce Company, 75N. L R B 90 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaint alleges in substancethat: (1) on or about June 28, 1945, the Respondent demoted Merritt E. Phelpsfrom his position as foreman and on or about August 3; 1945, discharged him andthereafter has failed and refused to reinstate him to his former position, becausehe proposed, sponsored, and assisted with the formation of a labor organizationand otherwise engaged in concerted activities for the purpose of collective bargain-ing and other mutual aid and protection; and (2) that the Respondent by theseand other stated acts has interfered with, restrained and coerced its employees inthe exercise of the rights guaranteed them by Section 7 of the Act.On or about December 26, 1946, the Respondent duly filed its answer in which itadmits that the Union is a labor organization within the meaning of the Act andthat the facts stated in the complaint as to its corporate organization and thenature and extent of its business are substantially correct, and that it is engagedin commerce within the meaning of the Act. The answer further admits thatPhelps was demoted and later discharged on or about the dates alleged in thecomplaint but denies the commission of any unfair labor practices and states.affirmatively that Phelps was "justifiably demoted" and was dischaiged "for goodlawful, legal and justifiable cause."The Respondent states further that itsanswer is filed "without waiving its right to object to the jurisdiction of theNational Labor Relations Board in this case and to raise and argue at the hearing,objections to the National Labor Relations Act and the practice thereunder, onthe ground that it violates the Fifth Amendment to the Constitution of the UnitedStates in that it denies to The Larsen Company due process of law and the equalprotection of the laws."Pursuant to notice a hearing was held on January 14, 15, 16, and 17, 1947, atGrand Rapids, Michigan, before the undersigned, Charles E. Persons, the TrialExaminer duly designated by the Chief Trial Examiner. The Board and theRespondent were represented by counsel.' Full opportunity to be heard, toexamine and cross-examine witnesses. and to introduce evidence bearing on theissues was afforded all parties.At the close of the Board's presentation in chiefand again after the receipt of all evidence, the Board moved to conform the plead-ings to the proof with respect to immaterial inaittersThese motions were grantedwithout objection.On the same occasions, the Respondent moved to dismiss thecomplaint for failure of proof and other reasons statedOn its first presentation,this motion was denied by the undersigned; on the second, it was taken under ad-visement and is now disposed of by the findings, conclusions and recommendationsin this Intermediate Report.At the conclusion of the presentation of testimonyall parties waived oral argument before the Trial Examiner.The parties wereduly advised that they had the privilege of presenting briefs for the consider-ation of the Trial Examiner.No briefs have been received.On the entire record in the case and from his observation of the witnesses, theundersigned makes the followings :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 2The Respondent,The Larsen Company, is a corporation organized under thelaws of the State of Wisconsin in 1924 Itwas dulyauthorized,in 1943, to doiNo representative of the Union appeared at the hearing It was explained that hisabsence was due to its postponement and to his commitment to other duties.2These findings are based on allegations in the complaint admitted by the Respondentin its answer ; on a stipulation between the parties entered on therecord and on uncon-troverted testimony. THE LARSENCOMPANY363business in the State of MichiganThe main office and plant of the Respondentis located at Green Bay, Wisconsin. It has branch plants at Fort Atkinson, Wis-consin, and at Kent City, Michigan.The instant proceeding is concerned withthe last named branch plant.The Respondent is engaged in buying farm produceon contract, processing, preserving or canning such produce and selling to whole-sale jobbers, chain stores or other outlets throughout the United States.Duringthe war years the Respondent sold large amounts of canned carrots and stringbeans to the Armed Forces. In the calendar year 1945, the Respondent purchasedfarm produce, valued at approximately $100,000, for processing at its Kent Cityplant.Of these about $10,000 in value came from sources outside the State ofMichigan.Such purchases of raw materials and sales of finished products con-tinued in substantially the same proportions to the date of the hearing in thisproceeding.The Respondent concedes, and the undersigned finds, that it is engaged incommerce within the meaning of the Act.II.LABOR ORGANIZATION INVOLVEDFood, Tobacco, Agricultural and Allied Workers Union of America, CIO, is alabor organization which admits to its membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. The demotion and discharge of Merritt E. PhelpsThe Respondent has been engaged in buying,processingand sellingvegetablesat its Green Bay, Wisconsin,plant for over 50 years.Some years prior to 1943it purchased an unused and partially dismantledplant at KentCity,Michigan,which it intended to use as an assembling and shipping point for vegetables pur-chased in the contiguous territoryIn 1943 under wartime conditions, theRespondent decided to equip the plant and carry on canning operations there.Kent City is a small village of approximately 600 inhabitants and the problemof hiring and maintaining an adequate working force was chronically trouble-some.The problem of finding and training competent supervisors was particu-larly difficult.'Phelps was hired as a truck driver at a wage of 70 cents an hour in July 1943.He transported materials used in theremodelingoperations and later-hauledgreen beans from the farms and the receiving stations to the plant.He dis-played initiative in finding materials needed and thusattractedthe attentionof R H Winters, Respondent's treasurer and production manager,and of PaulW. Steinart,its plant manager' at Kent City.After consultationthey decidedto offer Phelpslin opportunityto become trained as a supervisor.On October 9,1943, Steinart informed Phelps that he was to become assistantto AlMikkelsenwho had been brought from the Green Bay plant to take charge of canningoperations.Mikkelsen had been employed by the Respondent for 23 years.Phelps had had no previous experience as a supervisor.His application cardlists 5 years'experience as a truck driver, 5 as a cabinet maker, and two seasons'3R. H. Winters, treasurer and production manager for the Respondent, testified asfollowsWe had very limited personnel from which to draw, and we took anything andeverything that was offered, from the standpoint of employees and extracted fromthose the best we could that could possibly function as supervisors or leaders.+ Steinait's official title was "agent."The record, however, reflects that he functionedin the capacity stated 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork in canning factoriesPhelps was doubtful of his ability to handle thisassignment.As his testimony leads. "[SteinartI said he thought I could handlethe job.Iwasn't too sure of it."As a supervisor Phelps had no authority tohire or discharge employeesWhile he might recommend discipline, his rec-,ommendations were not bindingSteinart could recall but one occasion, andthat of minor significance, when Phelps had suggested disciplinary action to him.At the close of the 1943 canning season ' Phelps, in accordance with Respondent'spolicy of retaining older employees, was afforded opportunity to work on mainte-nance operations and in the warehouse, labelling, boxing and shipping theseason's pack. In this work he came under the supervision of MaintenanceForeman John Geers and Warehouse Foreman Harold H Klint. In this workPhelps, as lie expressed it, was "just a common laborer."He had no supervisoryauthority or responsibility.However, his wage remained unchanged at 70cents an hour throughout his period of employment with the Respondent. In thespring of 1944 Phelps requested leave of absence in order that he might attendto the planting and cultivation of crops on his farm. Steinart readily assentedto this request and suggested that Phelps might also put in crops on a piece ofland for the RespondentSteinart proposed to pay him his regular hourlyrate for time so employed and an additional sum for the use of Phelp's tractorand tools.This was done to the mutual satisfaction of Phelps and the Respondent.He kept his own time and worked his farm or Respondent's land as soil or cropconditions made desirable.Steinart testified that Phelps "did a good job in thefarm work," "performed satisfactorily during the canning season of 1943,"and "showed definite satisfaction" in the period between canning seasons in1944.There is no suggestion in the record that the services of Phelps prior tothe 1944 canning season had not been eminently satisfactory to the Respondent eSteinart called Phelps to the office in July 1944, and told him that Mikkelsenwould not return and that Phelps would have complete charge of canning opera-tionsThis involved supervision of 40 to 60 employees, most of whom werelocally recruited.Because of their household and farm duties these workerstended to be uncertain in attendance.'Absenteeism was high and almost in-variably without prior warning.The laborers, male and female, were frequentlyof an age and physique which required special consideration in the assignmentofwork.Underlying all other difficulties with which Phelps and the othersupervisors were confronted was the chronic difficulty of maintaining an adequatelabor force 8The record reflects that Phelps leaned heavily on Steinart's knowl-5Canning operation normally began late in June on the pea crop ; thereafter stringbeans, lima beans, beets and carrots were handled in successionAfter the 1943 seasonthe canning of mixed vegetables, or Veg All, succeeded the carrot operation.Calmingusually ceased sometime in January.UWinters testified as to Dhkkelsen's report on Phelps during the 1943 season.Anexcerpt readsHe [Mikkelsen] told me that lie thought Mr Phelps was trying, that he lacked, ofcourse, a great deal of experience, but that he carried out quite well the instructionsas given him, and that he thought while the experience during the year 1943 did notmake him a qualified canner, that we should continue to instruct him on the nextseason, which would be the canning season of 1944.Itwas Phelps' testimony that on Monday mornings absenteeism sometimes rose ashigh as 30 to 35 percent8Winters' pertinent testimony states, "We were very anxious to obtain not only com-petent help, but more help at all times " THE LARSEN COMPANY365edge and experience 9 But it does not show that Phelps' performance wasinadequate while he supervised the handling of products with which he had hadexperience during the 1943 season.The Respondent decided to install additional equipment and attempt thecanning of mixed vegetables, or Veg All, in the Kent City plant.This productcontained carrots, potatoes, celery, peas, corn, green beans, lima beans, and a fewonions,Steinart's testimony contains the following statement:They are to be in a given proportion It is `necessary that the carrots beprepared, the potatoes be prepared, the celery cleaned and cut, that thefrozen peas and corn be thawed, and the onions be prepared and dicedAll of these preliminary things have to take place and arrive at what we callthe mixer, which is a place where they are all assembled and mixed in theproportions so that they can go into the cans properly.The record reflects that Phelps was somewhat oppressed by the greater com-plications of the mixed vegetable operation as compared to the handling of asingle product.It was further necessary to expand the force under his super-vision from 45 to 60.At the time Phelps asked Steinart for an assistant butwas encouraged to attempt the task on Steinart's assurance that he "couldhandle it.f 10The necessary equipment having been installed, a few days "trial run" washad.Samples of the product were sent to the Green Bay plant for inspectionand found not up to the Respondent's quality standardsSteinart agreed withthis finding but stated that because of the lack of help qualified by experienceand knowledge, he could not guarantee a better performanceHe requestedWinters to send him a "quality control" supervisor.Winters assigned StirlingE.Watts, who filled that post at the Green Bay plant, to temporary duty withSteinartWatts arrived in Kent City on December 2, 1944. Stemart took himon a tour of the plant and introduced him to each of the supervisors It wasSteinart's testimony, fully corroborated by Watts, that "in each case [he had]specifically stated, that Mr Stirling Watts was assisting us.... and any orderiithat he might issue was to be taken as an order issued by Inc."Phelps, however, in testimony offered in rebuttal, evidenced a different under-standing.This testimony was recorded as follows :I think to my best recollection, Mr. Watts was introduced to its byMr. Steinart and that Mr. Steinart said he was over here to help us andwe were to work with him.Steinart had a degree in engineeringPrior to his service with the Respondent he hadworked 6 years for the American Can Company in its research division seivicing variouscannery plants and gaining knowledge and experience in canning practice.Before hisassignment to the Kent City plant he had been over 2 years in the Green Bay factory andhad been incharge of quality control10Phelps testified as followsWell, prior to his [Stirling EWatts] arrival, I had 60 people there and it wastoomuch for one man to look after. I had no assistant foreman under me and itwas too much for one mail to do, and I understood Mr. Watts was sent over toassist us.11Watts' pertinent testimony readsTo each employee he said I was to take charge of the plant temporarily under him,but as factory superintendent over and above each of these other supervisors, andthat whatI said should betaken by them asan order from him. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Did he or did he not say that Mr Watts was to be in charge of operationsdirectly under Mr Steinart?A. No, he made the statement that he was to work with us ; we were to'work together.Testimony regarding the relations between Phelps and Watts is frequently in,conflict.It is evident that the recollection and appraisal of events by the variouswitnesses is affected by emotional urges.The undersigned finds it unnecessaryand undesirable to discuss this testimony in full detail.After study of the recordhe concludes and finds that Watts was sent to the Kent City plant to take chargeof the quality control of mixed vegetable production and that it was clearly theduty of all supervisors to cooperate fully with him to that end.Phelps did not=fulfill this obligation.12He opposed and countermanded Watts' orders to the-carrot trimmers and to a subordinate foreman, James H. Lobdell. Phelps mani-fested jealousy of Watts and a desire to assert his own authority over canningproduction and maintain his previous authority unimpaired.This attitudecaused Phelps to collide with employee Elmer Matthews, who had charge ofmaintaining Sterling Dicer machines, over their relative authority for the shuttingdown and putting into operation of such machines when Matthews found themunfit to operate.Both Watts and Steinart found further occasion to criticize Phelps' perform-ance as a supervisor in that he did not make sufficiently vigorous efforts to getgreater production from the employees.Watts detailed an incident when hefound Phelps chatting with the carrot trimmers.Watts' testimony at thispoint reads :I asked Mr. Phelps what it was about.He said, "You can't drive thesewomen," and I said, "No, you can't drive them but you can get dollar valueby not visiting with them when they are supposed to be workingWe cer-tainly won't tolerate supervisors visiting and disrupting the work."Steinart's testimony is of similar import. It relates to September 1944, and isrecorded as follows:I recall that at times . . . I had occasion to talk to him, trying to getmore production and he would tell me, "You can't make people do things," andI told him you couldlead people anddirect them to do the work as wethought itshould be done.I spoke to him several times on various occasionsabout thattime, andafter that about the same difficulty.Winters, Steinart and Watts had frequent consultations about Watts' chargethat Phelps failed to cooperate.Watts testified that late in December 1944, headvised Steinart to discharge Phelps.At about this time Winters received areport from Steinart by telephone, as Winters testified, to the effect that "he washaving a little difficulty with Mr. Phelps [who] wasn't cooperating with Mr.Watts, and I think in a day or two had actually countermanded some of Mr.Watts' orders, and that there was friction between the two people."Winters atthe time ordered Steinart to instruct Phelps that "unless he cooperated whole-beartedly with Mr. Watts . . . he would have to be demoted from his position."Watts returned to Green Bay for the holidays and he and Winters discussed atlength the difficulties with Phelps.Winters thereafter advised Steinart by long12Phelps testified as to his relations with Watts,We had several arguments.He came in as a new man ; he didn't understand thatprocess we had there.It was more primitive than they had at Green Bay. THE LARSEN COMPANY367-distance telephone about the first week in January 1945, "to discontinue Mr.Phelps as an assistant and to place somebody else, if he could locate such anindividual, under Mr. Watts for training"Winters further testified that hefurther advised Steinart to discharge Phelps, since in his judgment the retentionof a demoted employee practically always brings about an unsatistactory situa--tion.Steinart, however, exercised discretion allowed him and continued Phelpsin his position as supervisor to the close of the canning season. In so doing it-was Steinart's testimony that be was influenced by the fact that lie was short-handed and by his friendship for Phelps. Thereafter Phelps worked on main-tenstnce and warehouse jobs as he had done in the previous year. The recordshows that Phelps was given no intimation before June 1945, that he was not-to continue as supervisor of canning operations.Late in March 1945, Phelps, Lobdell, George J. Williams, a field depaitmentworker, employees Alfied Nelson, Frank Williams, Jack Flairnian and others,about 15 in all, were working in the warehouse, under Klint's supervision, boxingcans of vegetables for shipment. Shortly after the noon recess, a notice wasposted stating that the working hours, which had been 48 for 5 days, Mondaythrough Friday, would be changed, effective at once, to spread the hours over 51/2-days, closing at 1 p. in on Saturday. On reading the notice the employees, andespecially Phelps and Nelson, were much disgruntled.Phelps' chief cause for-complaint was that the change broke up the employees tree time at the week-end.13Lobdell testified that his chief reason for dissenting was the requirementfor a sixth round trip each weekGas rationing was effective and he had ex-hausted his supply of coupons. There was a work stoppage lasting 30 minutes,-at a maximum, while the employees discussed the matter. Thereafter there was.further disruption of productionAs Phelps testified, the employees "got inter-ested in arguing and they didn't turn out their piece of work and, why, thatheld them all up."Klint did not interveneAs he testified, "I let them discuss it and then theytalked a little while "" Steinart was absent from the plant that (lay and therewas no one else to whom a protest could be addressed. Dun mg the discussion_Phelps declared, as his credited testimony, fully corroborated by Lobdell, reads :Imade the statement at that time that if we had a union there, theywouldn't be shifting our work hours around so much.On Steinart's return on the evening of the day when the change of hours noticehad been posted, he noticed that the afternoon production of the warehouse-workers was low.He called in Klint and inquired the reason for-the failure tomaintain standard production.Klint told him of the stoppage following theemployees' reading of the notice and named Phelps and Nelson as chiefly respon-sible.Steinart also called in Williams, with whom, as a field agent, he had fre-quent conferences.Williams reported that Phelps and Nelson were chiefly13Phelps'testimony at this point reads :Yes, and it spoiled out entue week-end, because after one o'clock we'd have to goLome, eat our dinner and clean up, and it was too late todo anything on Saturdayafter noonKlint also testified, "They discussed it quite a bit and wasn't too favorable " Ingeneial Klint's memory of events at this time were not too clearly defined.He reportedto Steuiart, and statedin histestimony, that Phelps called hima liar.Butneither toStemart nor as a witness, could lie recall any further details concerning Phelps' action.Accordingly no importance has been attached by the undersigned to this testimony. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponsible"Sternart took Phelps to task for his action, stating, ns his testimonyreads:He had been in a supervisory capacity and as a supervisor, I expected allmen in that class to at least try to carry on, even though they didn't agreewith what orders had been passed and for them to come in and talk it over.Sternart explained to Phelps that Saturday work was necessary to handlepromptly products intended for the Armed Forces. Phelps had not previouslybeen informed of this and promised his cooperation.His unassailed andcredited testimony to that effect reads:Yes, lie asked me to go back there and cooperate in getting the thing underproduction again as we were on war work and I gave him my word I woulddo just that 1 went back to that job and I said nothing more about anythingthat would disrupt it, and I went right to work and I didn't speak to anybodyany more than necessary for several days, until the thing got back underproduction again.Stewart nevertheless attached considerable importance to Phelps' participationin the work stoppage as his further testimony indicates It is recorded as follows :The incident indicated to me that Mr. Phelps lacked the qualifications Iwas seeking in a lean in a supervisory capacity . . . Until that time I thoughtthere might be some chance of doing something for him . .Making Phelpsmole cooperativeAt that time I talked to Mr. Winters . . he then sug-gested that [Phelps] be dismissed16However, Steinart allowed Phelps to continue his warehouse and maintenancework and made no change in his status until in June 1945, when canning opera-tions were about to startHe then called Phelps in and announced that therewere to be changes in the set-up and I'lielps would not be continued as supervisorHe suggested that Phelps might become a common laborer with a reduction in payto CO cents an hourTo this Phelps strenuously objectedAtter discussion itwas agreed th"t lie would become an assistant millwright and that his wagewould not be changed. In his new assignment Phelps assisted in moving ma-chinery, did some carpenter woik, some metal work, and at the time of his dis-charge on August 3, 1945, was acting as assistant to a steam fitter who was in-stalling heating equipmentWinters and Steinart agreed in testifying that they found Phelps' work care-lessly and inefficiently done.Steinart had reported to Winters that Phelps didnot work energetically but limited his output to "just what it took to get by."Winters and Steinart agreed in testifying that in the wweelc of Phelps' discharge15Williams so testified and also gavea siniilaistatement to a Boaid Field Evamnineiunder date of October 2. 1945Sternart in lira testimony and in his statement to the FieldExaminer stated that he did not recall having at report from WilliamsIle admitted thatliemay have talked to Williams about the Incident16The undersigned notes that although Nelson was equally culpable with Phelps in thework stoppage, his later treatment by the Respondent is not consistent with this judgmentof Phelps' conduct advanced by SteinaitNelson was for a time included among unionadherentsOn Williams' advice that "the best thing was to forget it [Union organiza-tion] for his own personal good," Nelson withdrew from union activitiesHe was there-after given special instruction and made a foreman, at an inererse in payIt was Winters'testimony that Nelson was selected "because he showed aptitude during the previous year[19451,was interested in his work,and was cooperative,"and further"I have high regardfor the man and I have alreadytoldhint that if his tamily relations is such that be can,I would like him to beawayfrom KentCitythis winter for additional schooling" THE LARSEN COMPANY369they had examined certain work turned out by Phelps and had discussed his gen-eral attitude and that at the time Winters issued positive order to Steinart thatPhelps was to be dismissed. Steinart's testimony at this point reads:He [Winters] very pointedly told me that lie, Merritt Phelps, was to bedismissed at the end of the work week and that there would be no excuses,changes or further chances.In effect Winters' testimony corroborates the statement by Steinart 17His testimony further reads :I told Mr. Steinart that this thing had gone as far as I could let it go underthe circumstances, and I demanded Mr. Phelps' dismissal, and it was agreedbetween us that the coming Saturday night, which would be the end of theweek. Mr Phelps would be dismissedAs Phelps testified, active discussion of the desirability of union organizationbegan with the march incident. Both Phelps and Lobdell had had considerableprevious experience as union members. They, with employee Frank McWilliams,"were thereatter prominent in discussing the advantages of unionism and per-suading the employees to participate in union activities.Phelps testified thatthe employees had considerable argumentsHe did everything he could to pro-mote the trend toward union organization.By the end of July the Union pro-tagonists had talked quite a tew into being in favor of organizationItwasdecided to ask the charging Union for assistanceA "petition" was drawn upat the home of one of the employees reading. "We, the undersigned employees ofThe Larsen Company, Kent City, Michigan, which has no union, desire help ofyour union, CIO, in organizing the above mentioned factory." Phelps on AugustIand 2, 1945, circulated this paper among the employees and secured 22 signa-turesIn so doing he disregarded warnings given him that such activity mightlead to his dischargeItwas his uncontradicted and credited testimony thathe solicited signatures for the most part in his free time, but that some em-ployees on learning of the petition came to him in working time and requestedan opportunity to sign.1°Among these was Klint, foreman of the warehouse,who hest refused to sign on Phelps' solicitation, but later came to him and volun-teered to (10 so.'0Phelps took the signed petition to the othce of the Union in Grand Rapids,Michigan. diming the forenoon of August I. In so doing he absented himselffrom his job without either re iuesting permission or notifying his superiors of hisintention to be absentRepresentatives of the Union agreed to vend an organizerto Kent City at an early date Phelps returned to Kent City in time for theafterro-n work period and resumed his duties without explaining his absencer Winters dated this intei view with Stein art as occurring `either the last day of July orthe first of AuguMt "He gave details of examining certain woik which lie found "veryioughly done and "clearly indicated to nme the attitude of _llr Phelps toward his woik18McWilliams died about October 1, 19451°Stemart testified that there were no plant rules forbidding the circulation of petitionsand that Phelps ai ties ' might hav e" cone within the piactices and rules of the plantHefurther stated that lie did not hold this action of Phelps against hun in connection with hisdischarge20Mint conhi med Phelps' statement, testifying that lit, had refused to sign 1l lien asked todo so by Phelps but within an hour requested Phelps to allow hum to sign Iihnt furthertestified that his change of front resulted fiom a statement niade to hnn by eniplotiee AmosJacki on. who saidIf I were ion, I d sign it, because if the Union does get in, whn, you'll be out oflour job, th,u 11 put in a man to their liking in our place 370DECISIONSOF NATIONALLABOR RELATIONS BOARDto anyone in authority.He completed the afternoon work time and at 4: 30 wascalled to the office by Steinart and dischargedPhelps testified regarding his separation interview that, after some talk:relative to conditions in the plant, Steinart said they "had come to the partingof the ways."Phelps' further testimony is recorded as follows :I asked him his reasons and he says that I didn't seem to take the saneinterest in my work that I used to.He says, "You don't tear into it like-you used to when you were a foreman," and I asked him why he had neversaid anything about it before, that it was news to nie, and I said that Ibelieved by reason for dismissal was on account of my activity on behalf ofthe Union..I said, "You're perfectly aware of the fact that I was instrumental inunion activity here?" and he said, "Yes" he had heard about it sometimebefore, and I told him I didn't think he had a right to dismiss me for union_activities.He said he wasn't dischai ging me for thatSteinart testified that he called in Phelps at 4: 30 p. in. and told him "he was:being dismissed because of insubordination and indifference toward his woi k "He further testified that he was angered because of Phelps' absence that forenoon.Asked specifically if this was mentioned to Phelps, Steinart replied, "I believe Idid say something about his being absent that morning" Steinart denied flatlythat the Union was mentioned at this timeHe stated lrnthec that lie firstlearned of Phelps' union activities at a considerably later dateIn resolving this conflict of testimony the undersigned has been influenced bythe contrast in the character of the testimony of Phelps and of SteinartTheformer was It, frank and ready witness whose account of the rntei view was givenwith convincing detail.His account of his interview with Steinart was unshakenunder searching cross-examination " Steinai t. on the contrary, professed no^memory of the event beyond the bare statement quoted aboveMoreover, Wil-hams when called as a witness by the Board, although lie pros ed a ieluctantwitness and evinced an unreliable memory, confirmed a statement given by loinon October 2, 1945, to a Field Examiner for the Board In this statementWilliams declared that he had noticed Phelps at the time of the March incident,"talking to the employees about joining a union and succeeded in agitating them'considerably."Williams further stated that on Steinart's return he told him.what had happened.The statement reads further :I knew that Phelps was secretly agitating for the Union and was respon-sible for the circulation of a petitionIwas not asked to sign the petitfon.1-I told Paul Steinart about this petition"Under cross-examinationPhelps gave the followingaccount of Ills final interview AN ith'SteinartWell,lie Saidwe had come to thepasting of the waysand he saidthathe didn'tlike my attitude towardsmy workHe said I didn't tearinto it theway Ihad betoi e-when I was foremanHe said that I was at fault in that manner,and I told him thatI thought my work wasall light and that I wasn't being discharged for my work, buton account of my activities in behalf of the Union,and lie said that wasn't the caseI toldhim I thought-or that lie certainly knowthat I wasactive in behalf of the-Union,and he said yes, lie had heard about it some time before,and P told him Ithoughtthat was an unfair dischargeand that itwasn'tmy work Iwas, being discharged for-at all;itwas for Union activities THE LARSEN COMPANY371Williams, at the close of his direct examination after his recollection had beenrefreshed by reading his statement of October 2, 1945, gave the followingtestimony :Q When this petition was circulated by Mr Phelps in the plant, you had,a discussion with Air Steinart about it. is that riglit?A That's right.Q And you told him that Mr. Phelps was circulating the petition for the,Union?Will you answer verbally?A. That's rightQ And what did Mr. Steinart say. if von recall?A.He said I had nothing to worm about**s***Q. It was shortly thereafter that Mi. Phelps stopped working in the,plant? 'Y'ou say you do not know that lie was discharged?A. I don't know that he was discharged or just how long it was, but hewasn't working there after a while.Steinart, when first questioned about his knowledge of the circulation of thepetition, answeredI think I ant correct in saying that the man who mentioned that to mefirstwas my field man Lowell Anderson at some occasion, I had a lot ofcontact with him because of the nature of his won k.He said that MerrittPhelps had been circulating a petition.Steinait further testified that his conversation with Anderson occurred afterPhelps' discharge and that Anderson did not tell him that the petition referredto the organization of a union.Near the close of his testimony Steinart wasagain asked if anybody had told him a petition was being circulated.Hisrecorded testimony reads:A. At a later dateQ Whodid at a later date9A. Thiswas John Geers I believeQ DidAirWilliams say anything to you about it?A He mayhave saidsomethingThe undersigned notes that Williams'relationship to Steinart was analogous tothat of Anderson It is inherently improbable that a petition could have beencirculated for 2 days in this small plantwhich Stemait wasaccustomed tosupervise personally each day withoutcomingto his attention.In this stateof the record,after considering the demeanor of the witnesses concerned, theundersigned accepts the testimony of Phelps and Williams and rejects that ofSteinart which is in conflict therewith.It is found that Steinart had knowledgeof Phelps'union activities poor to his discharge on August 3, 1945.It is clearly reflected by the record that the discharge of Phelps was largelyeffective in discouraging membership in the Union.Thus, Phelps testified thatwhen, after his discharge,he notified Foreman Klint of it, Khnt said, "Now, I'min for it too, I suppose."Lobdell,who solicited about 100 employees to sign unionapplication cards, testified that Klint said when asked to sign,"You see what[Phelps] got by signing one of them."and that Nelson said,"I'm liable to get thesame thing that Phelps got."Lobdell further testified that 5 or 6 refused to sign 372DECISIONSOF NATIONALLABOR RELATIONS BOARDand that about 25 stated in substance that they were afraid to join the Unionfeeling that if they did so they might lose their jobs 22ConclusionsAs regards Phelps'demotion,the Board in its allegations proceeded on the theorythat the Respondent was motivated solely by Phelps' participation in the Marchincident.This understanding on the part of the Board was based on a statementgiven by Steinart to the Board's Field Examiner on October 3, 1945, in whichSteinart stated, "I made up my mind at that time that Phelps could not go backto his job as foreman in the canning department." Testimony received at thehearing as set forth above presents it materially different pictureIt reflects thatPhelps' performance as a foreman was found unsatisfactory by Steinart. Wattsand Winters on the basis of events occurring in December 1944 and January 1945,and that a decision was then reached to remove Phelps from his position as fore-man.This was earlier than any participation in concerted or union activitiesby Phelps.The brief work stoppage in the warehouse in late March 1945, cannot be said to amount to concerted activity within the meaning of the Act. AsPhelps testified, the employees involved "talked so much they couldn't work," and"Itwasn't discussed as a work stoppage, they were just wrought up over theincident."Absent this occurrence, the record enforces the conclusion that Phelpswould still have been demoted.The undersigned notices that the announcementof his demotion was not made to Phelps until late June 1945,when the openingof a new canning season made further delay impossible.The undersigned, afterconsideration of the full record,concludes and finds that the demotion of Phelpswas based on his failure to cooperate with Watts and on his inexperience andinadequacy as a foreman.23It was therefore based on legitimate business reasons, had no reference to unionactivities and was not discriminatory under the Act. It will be recommendedthat so much of the complaint as advances the allegation that the demotion ofPhelps from his position as foreman was motivated by his engaging in union orconcerted activities be dismissedAt the time of Phelps' discharge on August 3, 1945, the Respondent is shown bythe record to have become well informed of his union activitiesBoth Klint andWilliams in statements given soon after the discharge and confirmed in theirsworn testimony, stated that Phelps was one of the outstanding union advocatesWilliams, as his credited testimony states, told Steinart that Phelps was agitatingfin, the Union at the time of the warehouse incident and that lie was "responsibleKlmt's testimony readsWell theysaid they was afraid it they signed a union application,they would getchat Phelps got"Winterstestified veri positively that Phelps'demotion iesulted from his "uncooperativenorir daring the past canning season and mole specifically with MrWattsand Geers."Asignificant excerpt fiom his testimony readsQ I reiterate in your conversation, Mr Steinait told you his personal reason forprospectively demoting him []'helps]was because of his attitude as foreman and hadnotlnnc_cto do with the warehouse incident,is that right?A I don't recallthat MrSteinart ever told me that his reason for demoting Mr.Phelps was because of the waiehouse incidentThere had been entirely too muchfor that incident to have any beaiing on Mr Phelps'standard of employmentSterna:t,however attached considerable more weight to the warehouse incidentAs hetestifiedThe incident indicated to me that Mr Phelps lacked the qualification I was seekingin it man in a Supervisory capac,ti THE LARSENCOMPANY373for the circulating of a petition" early in August. It will be noted in the sectionsnext below in this Intermediate Report that Williams freely discussed mattersrelating to the Union with Steinart.The record shows that absenteeism in the plant of frequent occurrence andamong the employees below supervisory rank was rarely reported beforehand.Steinart testified as a Respondent witness that Lobdell, while a supervisor,absented himself for a full week.' Nothing was said by Steinart to indicate thatLobdell was reprimanded or otherwise disciplined.This laxity is in strikingcontrast to the severity of the punishment, summary discharge, incurred by Phelpswho was absent but a half day and at the time had no more important post thanthat of assistant to the pipe fitter.The undersigned after consideration of therecord and the demeanor of the witnesses finds the reasons assigned by theRespondent for the discharge of Phelps inadequate and unconvincing. It is notedthat the discharge followed immediately on Phelps' circulation of the petition andtrip to Grand Rapids for its delivery to the Union. This summary discharge, asset forth above, was largely effective in discouraging membership in the Union.It is found that the Respondent discharged Merritt E. Phelps on August 3, 1945,because of his activities in behalf of the Union.By this act the Respondentdiscriminated in regard to his hire and tenure of employment and the terms andconditions of his employment, discouraged membership in a labor union and inter-fered with, restrained, and coerced its employees in the exercise of rights guaran-teed in Section 7 of the Act.B 'Further acts of interference, restraint and coercionThe Union held a meeting for interested employees on the evening of Friday,August 24, 1945.Lobdell, and other employees,announcedthis in the plant.Plans were somewhat interfered with because the workers in the bean shedwere instructed that day to return for evening work until 10 p. in.The Boardcontends that this constituted an act of interference, restraint and coercion underthe Act.However, the undersigned finds no merit in this contention. AsSteinart and Winters testified, the Union meeting was called in the height of thegreen beanseason.Produce received must be handled promptly to avert loss.The capacity of the crew engaged in cleaning and snipping the beans was lessthan that of the cookingand canningequipment.Evening work was done onThursday, the day preceding the meeting,and it wasessential to prepare allbeans received Friday in order that the plant be cleared by the week end. TheUnion held the meeting open until the overtime workers were free to attend.2529 Steinart's pertinent testimony reads :However,there was some infractions of that.One that I can recall because the manhappens to be in the room,Lobdell.It happened to be in the winter of 1944.Heabsented himself from the plant for a week or more.25At the hearing the Boaid further contended that the Respondent's action in announcingwage increases on the evening of the Union meeting was also in derogation of Section 8(1) of the Act It appeals that the notice was read on August 23, 1945, at 11 . 45 a. in.to the employees assembled in the bean shed.A Presidential Order issued on August 17,1945,had permitted wage raises on condition that they were not to be used later as a basisfor requesting price increasesThe Respondent had a request for a wage increase pendingOne of the Respondent's nearest competitors in the labor market promptly advertised forlabor quoting wage raises.To meet this threatened diversion of the labor supply, theRespondent made its'announcement of August 23. The increases granted were retroactivetoAugust 20.Since it appears that the announcing of the increase on the eve of theUnion meeting was purely coincidental, the undersigned finds no merit in this contentionof the Board.798767-49-vol. 78-25 374DECISIONSOF NATIONALLABOR RELATIONS BOARDThe meeting was held in a first floor hotel room which had a large plate glasswindow opening on the main street of Kent City. About 10 o'clock Klint andWilliams, in the latter's automobile, passed the hotel and parked in the vicinity.As they admit, their purpose was to discover who attended the Union meeting.Klint testified that they were "just curious and spying on them, that's just aboutit."Klint's attitude toward union organizaion is indicated by his testimonyregarding signing the petition as set forth, above.Williams' attitude during theunion discussion in the plant was antagonistic.As he testified, "I have made thismention to several ones, that I wasn't interested in the Union and I didn't wantto see it get in the plant."Klint and Williams had some difficulty in observing the participants in theUnion meeting.However, Williams testified, and the undersigned finds, thatKlint told Williams of the presence in the meeting hall of Phelps, Lobdell and"a fellow by the name of King."Williams testified further that'he told Steinartthe employees had a meeting and that he "might have" told him the names ofsome people there. In his statement given to the Board's Field Examiner onOctober 2, 1943, which Williams read and signed, he had stated that on the nextday after the meeting he talked to Steinart about the meeting and told him Phelpswas present but did not mention any other worker's name. On reading thisstatement during his testimony Williams confirmed it with a single exception notmaterial to this incident.Steinart denied that he had received this report from Williams.However, hetestified that Williams came to him on August 24, 1945. Steinart's testimony inpoint here is recorded as follows :This occurred on the evening of the meeting, the Union meeting, on the24th of August I recall specifically that evening that George Williamscame in from the field some time around four or five o'clock.He came intothe office and said in just this many words that he wished he could be afly to listen to what they said and at that time I told him very emphaticallythat we would have no part whatsoever of the meetingWe would remainaloof and have nothing to do whatsoever with it, and he was to stay awayfrom this meeting.It was Steinart's further testimony that at this time he had instructed all thesupervisors about "the law governing that particular privilege of the employeesthat we do not enter into any discussions concerning what they do along thoselines, the lines of organizing a union."Of the supervisors named by Steinart onlyKlint and Williams were called as witnessesEach testified positively thatSteinart had never talked to them about unions 29 Steinart admitted that he hadlearned of Williams' activities with reference to the Union meeting at a datewhich he professed inability to fix exactly but prior to October 3, 1945, whenSteinart gave his statement to the Board's Field Examiner.Despite the positive2eMint's testimony was recorded as follows :Q Had Mr. Steinart ever told you that if there was any union activities in theplant, that you should keep yourself out of it and keep yourhands off of it?'A. No, sir.Q.He never told you that?A. No.Q.He never said anything to you about it?A. No, sir.Williams testified that the onlytime unionswere everdiscussed between himself andSteinart was when he told Steinart about Phelps'circulating the petition. THE LARSEN COMPANY375instructionswhich Steinart testified be had given Williams on two separateoccasions, he inflicted no reprimand or other disciplinary penalty on Williams.After considering the full record and the demeanor of the witnesses involved,the undersigned finds that Williams and Klint engaged in surveillance of theUnion meeting on August 24, 1945, and that Williams thereafter reported toSteinart substantially as he testified.The denials of Steinart are rejected.Bythese acts the Respondent interfered with, restrained and coerced its employees.in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations described in Section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair laborprac-tices, the undersigned will recommend that it cease and desist therefrom and'take certain affirmative action found necessary to effectuate the policies of the-Act.It has been found that the Respondent discharged Merritt E. Phelps on August3, 1945, and thereafter refused to reinstate him, thus unlawfully discriminatingin regard to his hire and tenure of employment and the terms and conditions'of his employment. It will accordingly be recommended that the Respondentbe ordered to offer Phelps immediate and full reinstatement to his former or a)substantially equivalent position without prejudice to his seniority or other rightsand privileges he may have." It will be further recommended that the Respond-ent make him whole for any loss of pay he may have suffered by reason of theRespondent's discriminatory action by payment to him of a sum of money equalto the amount he normally would have earned as wages from the date of thediscriminatory discharge to the date of Respondent's offer of reinstatement lesshis net earnings during said period 28The discharge of Phelps for his participation in union activity being an offensewhich strikes at the heart of the Act," the undersigned is convinced that suchan unfair labor practice is potentially related to the other unfair labor practicesproscribed by the Act and that danger of their commission in the future is to beanticipated from the Respondent's proven past offenses. In order, therefore, tomake effective the interdependent guari ntees of Section 7 of the Act, the under-signed will recommend that the Respondent be ordered to cease and desist fromin any manner infringing upon the rights of employees which are protected by-the Act.24 In accordance with the Board's consistent interpretation of the term,the expression,"former or substantially equivalent position"Is intended to mean "former position wher-ever possible,but if such position is no longer in existence,then to a substantiallyequivalent position."SeeMatter of The Chase National Bank of the City of New York,San Juan, Puerto Rico, Branch,65 N L R B 82728 SeeMatter of Crossett Lumber Company,8 N. L. R.B. 440, 492-498.29N.L. R. B. v. Entwistle ManufacturingCo., 120 F.(2d) 532, 536(C. C. A. 4). SeealsoN. L. R. B. v. Automotive Maintenance Machinery Co.,116 F.(2d) 350,353 (C. C. A_-7). 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.Food, Tobacco, Agricultural and Allied Workers Union of America, affiliatedwith the Congress of Industrial Organizations,is a labor organization,withinthe meaning of Section 2 (5) of the Act.2. By discriminating in regard to the hire and tenure of employment and theterms and conditions of employment of Merritt E. Phelps, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8(3) of the Act.3.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.5The Respondent has not engaged in unfair labor practices by the demotion.of Merritt E. Phelps on or about June 28, 1945.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that the Respondent, The Larson Company, and itsofficers, agents, successors and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in Food, Tobacco, Agricultural and AlliedWorkers Union of America, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization, by discriminating in regard to the hireand tenure of employment or any terms or conditions of employment of itsemployees ;(b) In any other manner interfering with, restraining or coercing its em-ployees in the exercise of the rights to self-organization, to form, join,or assistFood, Tobacco, Agricultural and Allied Workers Union of America, CIO, or anyother labor organization, to bargain collectively through representatives of'their own choosing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection as guaranteed in Section7 of the Act2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :-(a)Offer to Merritt E. Phelps immediate and full reinstatement to his formeror a substantially equivalent position without prejudice to his seniority or otherrights and privileges ;(b)Make whole Merritt E. Phelps for any loss of pay he may have sufferedby reason of the Respondent's discriminatory action against him ;(c)Post at its plant in Kent City, Michigan, copies of the notice attachedhereto marked "Appendix A." Copies of said notice, to be furnished by theRegional Director for the Seventh Region, shall, after being duly signed byRespondent's representative, be posted by Respondent immediately upon re-ceipt thereof and maintained by it for sixty (60) consecutive days thereafter, in -THE LARSENCOMPANY377conspicuous places, including all places where notices to employees are cus-tomarily posted.Reasonable steps shall be taken by Respondent to insure thatsuch notices are not altered, defaced or covered by any other material ;(d)Notify the Regional Director of the Seventh Region in writing withinten (10) days from the receipt of this Intermediate Report, what steps theRespondent has taken to comply therewith.It is further recommended that so much of the complaint as alleges the dis-criminatory demotion of Merritt E Phelps on or about June 28, 1945, be dis-missed.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September, 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the date of service of theorder transferring the case to the Board, pursuant to Section 203.38 of said Rulesand Regulations, file with the Board, Rochambeau Building, Washington 25,D. C., an original and four copies of a statement in writing setting forth such ex-ceptions to the Intermediate Report or to any other part of the record or proceed-ing (including rulings upon all motions or objections) as lie relies upon, togetherwith the original and four copies of a brief in support thereof ; and any party orcounsel for the Board may, within the same period, file an original and fourcopies of a brief in support of the Intermediate Report. Immediately upon thefiling of such statement of exceptions and/or briefs, the party or counsel for theBoard filing the same shall serve a copy with the Regional Director. Proof ofservice on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203 65. As further provided in said Section 203.39,should any party desire permission to argue. orally before the Board, requesttherefor must be made in writing to the Board within ten (10) days from thedate of service of the order transferring the case to the Board.CHARLES E. PERSONS,Trial Examiner.Dated March19, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist Foon, TOBACCO, AORSCULTURAL AND ALLIEDWORKERS UNION OF AMERICA, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection.WE WILL OFFER to the employee named below immediate and full reinstate-ment to his former or substantially equivalent position without prejudice toany seniority or other rights and privileges previously enjoyed, and makehim whole for any loss of pay suffered as a result of the discrimination.Merritt E. Phelps 378DECISIONSOF NATIONALLABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedunion'or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.THE-LARSENCOMPANY,Employer.By ------------------------------(Representative)(Title)Dated------------------------------NOTE: Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon application inaccordance with the Selective Service Act atter discharge from the AimedForces.This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.